DETAILED ACTION
	This action is responsive to the following communications: the Application filed March 15, 2021.
	Claims 1-13 are pending. Claim 1 is independent.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 7-8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugita et al. (US 2005/0169033) in view of KIM et al. (2017/0104406) and further in view of KWON et al. (US 2015/0048521) and further in view of Kirk (US 2003/0042044).

Regarding independent claim 1, Sugita et al. disclose a memory device, comprising: a printed circuit board (see para.[0004] discloses: a print substrate (which is a printed circuit board) having a plurality of conductive layers (see para.[0027] discloses: a power wiring pattern and a ground wiring pattern are uniformly set to solid patterns of conductive layers, also see figure 1, 10) ; memory chips mounted over the printed circuit board, wherein the memory chips (12a-12d, figures 1 and 2, also see para.[0079]) comprise at least a first number of memory chips (12Aa, figure 2, also see figure 12, A) and a second number of memory chips (12Ab, figure 2, also see figure 14, B);
However, Sugita et al. are silent with respect to a first power module mounted over the printed circuit board and for providing a first set of power supplies to the first number of memory chips through the plurality of conductive layers; and
a second power module mounted over the printed circuit board and for providing a second set of power supplies to the second number of memory chips through the plurality of conductive layers.
KIM et al. disclose a first power module (114, figure 1) mounted over the printed circuit board (see para.[0016] discloses: the semiconductor device is a memory module including a plurality of memory chips mounted on a printed circuit board) and for providing a first set of power supplies to the first number of memory chip (see figures 1 and 6, para.[0023] below); and
a second power module (124, figure 1) mounted over the printed circuit board (see above) and for providing a second set of power supplies to the second number of memory chip (figures 1 and 6, para.[0023] below).

    PNG
    media_image1.png
    164
    866
    media_image1.png
    Greyscale

Since Sugita et al. and KIM et al. are both from the same field of endeavor, the purpose disclosed by KIM et al. would have been recognized in the pertinent art of Sugita et al.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of KIM et al. to teaching of Sugita et al. for purpose of using a first and second power to control memory chips.


However, Sugita and KIM et al. are silent with respect to the first number of memory chips and the second number of memory chips.
KWON et al. disclose the first number of memory chips (10a and 10b, figure 4 below, also see para.[0069]) and the second number of memory chips (10c and 10d, figure 4 below, also see para.[0069]).

    PNG
    media_image2.png
    643
    535
    media_image2.png
    Greyscale

	
	Since Sugita et al., KIM et al. and KWON et al. are from the same field of endeavor, the purpose disclosed by KWON et al. would have been recognized in the pertinent art of Sugita et al. and KIM et al.
	It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of KWON et al. to teaching of Sugita et al. and KIM et al. for purpose of using a first and second power to control memory chips.
	However, the combination of Sugita et al., KIM et al. and KWON et al.are silent with respect to through the plurality of conductive layers.
	Kirk discloses through the plurality of conductive layers (see para.[0062] and figure 11 below).


    PNG
    media_image3.png
    292
    399
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    223
    900
    media_image4.png
    Greyscale


	
Since Sugita et al., KIM et al., KWON et al. and Kirk are from the same field of endeavor, the purpose disclosed by Kirk would have been recognized in the pertinent art of Sugita et al., KIM et al. KWON et al.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Kirk to teaching of Sugita et al., KIM et al. and KWON et al. for purpose of using the conductive layer to reduce or eliminated without resorting the placement of extra capacitor on the circuit board.

Regarding claim 2, the combination of Sugita et al., KIM et al., KWON et al. and Kirk disclose the limitation of claim 1.
KIM et al. further disclose wherein each of the first power module and the second power module (see above and figure 1) comprises a power management chip (see para.[0018], the last two lines discloses: the generation sequence of the first plurality of internal source voltages different from the generation sequence of the second plurality of internal source voltage equality distributing a peak current of a power up current in powering up the multi-chip package ) and a plurality of peripheral electrical components in electrical connection with the power management chip (see figure 8 and figure 9).

Regarding claim 3, the combination of Sugita et al., KIM et al., KWON et al. and Kirk disclose the limitation of claim 1.
 KIM et al. further disclose wherein the memory device further comprises: a first channel (channel 0, figure 8) for coupling the first number of memory chips (841, figure 8) to a host device external to the memory device (1010, figure 10); and a second channel (channel 1, figure 8) for coupling the first second of memory chips (846, figure 8) to the host device (1010, figure 10).

Regarding claim 7, the combination of Sugita et al., KIM et al., KWON et al. and Kirk disclose the limitation of claim 1.
 KIM et al. further disclose wherein at least one of the first set of power supplies and the second set of power supplies (see rejection of claim 1) are configurable to provide an adjustable supply voltage or supply current (see ABTRACT discloses: Each of the chips includes a power-up sequence controller configured to differently control generation sequences of internal source voltages. The power-up sequence controller CHANGES the generation sequence of internal source voltage).

Regarding claim 8, the combination of Sugita et al., KIM et al., KWON et al. and Kirk disclose the limitation of claim 1.
KIM et al. further disclose wherein the first set of power supplies (114, figure 1) are configurable to satisfy a voltage or current requirement of the first number of memory chips (see ABTACT discloses: According, a power-current which is generated according to internal source voltages being generated has a peak current distribution where is peak current may be equally distribution).

Regarding claim 12, the combination of Sugita et al., KIM et al., KWON et al. and Kirk disclose the limitation of claim 1.
KIM et al. further disclose wherein the memory chips are volatile memory chips (see para.[0049] below).

    PNG
    media_image5.png
    186
    914
    media_image5.png
    Greyscale


Claim(s) 4, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugita et al. (US 2005/0169033) in view of KIM et al. (2017/0104406) and further in view KWON et al. (US 2015/0048521) and further in view of Kirk (US 2003/0042044) and further in view of Helmick et al. (US 2018/0059933)

Regarding claim 4, the combination of Sugita et al., KIM et al. KWON et al. and Kirk disclose the limitation of claim 3.
However, the combination of Sugita et al., KIM et al., KWON et al. and Kirk are silent with respect to wherein the first channel and the second channel are both double data rate (DDR) channels.
Helmick et al. disclose wherein the first channel (A, figure 1, also see para.[0081]) and the second channel (B, figure 1, also see para.[0081]) are both double data rate (DDR) channels (see para.[0002] discloses: DRAM-based DIMMs, some NV-DIMMs are designed to communicate over a clock data parallel interface, such as a double rate (DDR) interface).
Since Sugita et al., KIM et al., KWON et al., Kirk and Helmick et al. are from the same field of endeavor, the purpose disclosed by Helmick would have been recognized in the pertinent art of Sugita et al. Kirk, KWON et al. and KIM et al.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Helmick et al. to teaching of Sugita et al. KIM et al. KWON et al. and Kirk for purpose of using DDR channel can provide lower cost, lower power consumption.

Regarding claim 11, the combination of Sugita et al., KIM et al., KWON et al. and Kirk disclose the limitation of claim 1.
 However, the combination of Sugita et al., KIM et al. KWON et al. and Kirk are silent with respect wherein the memory device further comprises a double data rate (DDR) interface via which the memory chips are coupled to a host device.
Helmick et al. disclose wherein the memory device further comprises a double data rate (DDR) interface via (para.[0002]) which the memory chips are coupled to a host device (see figure (figure 1, para.[0002).
Since Sugita et al., KIM et al., KWON et al., Kirk and Helmick et al. are from the same field of endeavor, the purpose disclosed by Helmick would have been recognized in the pertinent art of Sugita et al. Kirk. KWON et al. and KIM et al.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Helmick et al. to teaching of Sugita et al. KIM et al., KWON et al. and Kirk for purpose of using DDR channel can provide lower cost, lower power consumption.

Regarding claim 13, the combination of Sugita et al., KIM et al. KWON et al. and Kirk disclose the limitation of claim 1.
 However, the combination of Sugita et al., KIM et al., KWON et al. and Kirk are silent with respect wherein the memory device is an unbuffered dual inline memory module (UDIMM) or a small outline dual inline memory module (SODIMM).
Helmick et al. disclose wherein the memory device is an unbuffered dual inline memory module (UDIMM) (see para.[0122] below) or a small outline dual inline memory module (SODIMM).

    PNG
    media_image6.png
    150
    865
    media_image6.png
    Greyscale

Since Sugita et al., KIM et al., KWON et al., Kirk and Helmick et al. are from the same field of endeavor, the purpose disclosed by Helmick would have been recognized in the pertinent art of Sugita et al., KWON et al., Kirk and KIM et al.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Helmick et al. to teaching of Sugita et al. KIM et al., KWON et al. and Kirk for purpose of using DDR channel can provide lower cost, lower power consumption.

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugita et al. (US 2005/0169033) in view of KIM et al. (2017/0104406), and further in view of KWON et al. (US 2015/0048521) and further in view of Kirk (US 2003/0042044) and further in view Lee et al. (US 2004/0225853).

Regarding claim 5, the combination of Sugita et al., KIM et al., KWON et al. and Kirk disclose the limitation of claim 1.
 However, the combination of Sugita et al., KIM et al., KWON et al. and Kirk are silent with respect to wherein each of the first number of memory chips and the second number of memory chips comprises a rank of memory chips.
Lee et al. disclose wherein each of the first number of memory chips and the second number of memory chips comprises a rank of memory chips (see paragraphs [0029] –[00310 and figures 7 and 9 below).


    PNG
    media_image7.png
    484
    918
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    579
    703
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    586
    706
    media_image9.png
    Greyscale

Since Sugita et al., KIM et al., KWON et al., Kirk and Lee et al. are from the same field of endeavor, the purpose disclosed by Lee et al. would have been recognized in the pertinent art of Sugita et al., KWON et al., Kirk and KIM et al.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Lee et al. to teaching of Sugita et al. KIM et al., KWON et al. and Kirk for purpose of using a driver sector electrically isolated from other sectors and having a multi-layer structure, the driver being attached to the driver sector.

Regarding claim 6, the combination of Sugita et al., KIM et al., KWON et al. and Kirk disclose the limitation of claim 1.
However, the combination of Sugita et al., KIM et al., KWON et al. and Kirk are silent with respect wherein each of the first number of memory chips and the second number of memory chips comprises at least two ranks of memory chips.
Lee et al. disclose wherein each of the first number of memory chips and the second number of memory chips comprises at least two ranks of memory chips (see paragraphs [0029] –[00310 and figures 7 and 9 above).
Since Sugita et al., KIM et al., KWON et al., Kirk and Lee et al. are from the same field of endeavor, the purpose disclosed by Lee et al. would have been recognized in the pertinent art of Sugita et al., KWON et al., Kirk and KIM et al.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teaching of Lee et al. to teaching of Sugita et al. KIM et al., KWON et al. and Kirk for purpose of using a driver sector electrically isolated from other sectors and having a multi-layer structure, the driver being attached to the driver sector.


Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:

	Regarding claim 9, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach the claimed limitation of wherein the first power module and the second power module are disposed at two opposing ends of the printed circuit board, and each being adjacent to one of the first number of memory chips and the second number of memory chips in combination with the other limitations thereof as is recited in the claim.

	Regarding claim 10, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach the claimed limitation of wherein the first power module and the second power module are both disposed at a central portion of the printed circuit board between the first number of memory chips and the second number of memory chips in combination with the other limitations thereof as is recited in the claim.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375. The examiner can normally be reached Monday to Friday 8:00am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH D DINH/Examiner, Art Unit 2827                                                                                                                                                                                                        
/HUAN HOANG/Primary Examiner, Art Unit 2827